Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST INTERMEDIATE-TERM BOND FUNDSCIENCE & TECHNOLOGY FUND FIRST START GROWTH FUNDINCOME STOCK FUND SHORT-TERM BOND FUNDGROWTH & INCOME FUND AGGRESSIVE GROWTH FUNDINCOME FUND GROWTH FUND MONEY MARKET FUND CAPITAL GROWTH FUND VALUE FUND HIGH-YIELD OPPORTUNITIES FUNDSMALL CAP STOCK FUND In connection with the Annual Reports on Form N-CSR (Reports) of the above-named issuer for the Funds listed above for the period ended July 31, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:September 30, 2010/S/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST INTERMEDIATE-TERM BOND FUNDSCIENCE & TECHNOLOGY FUND FIRST START GROWTH FUNDINCOME STOCK FUND SHORT-TERM BOND FUNDGROWTH & INCOME FUND AGGRESSIVE GROWTH FUNDINCOME FUND GROWTH FUND MONEY MARKET FUND CAPITAL GROWTH FUND VALUE FUND HIGH-YIELD OPPORTUNITIES FUNDSMALL CAP STOCK FUND In connection with the Annual Reports on Form N-CSR (Reports) of the above-named issuer for the Funds listed above for the period ended July 31, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:September 30, 2010/S/ ROBERTO GALINDO, JR. Roberto Galindo, Jr. Treasurer
